[Cite as In re I.S.-S., 2021-Ohio-1720.]
                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE I.S.-S., ET AL.                            :

Minor Children                                   :            No. 110143

                                                 :

[Appeal by Mother, B.S.]                         :



                                 JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 20, 2021


          Civil Appeal from the Cuyahoga County Court of Common Pleas
                              Juvenile Court Division
      Case Nos. AD-18913927, AD-18913928, AD-19912679, and AD-20906796


                                           Appearances:

                 Judith M. Kowalski, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


ANITA LASTER MAYS, P.J.:

                   Appellant B.S. (“Mother”) appeals the juvenile court’s termination of

her parental rights of her minor children I.S.-S., P.S.-S., H.S., and L.B. (“the

children”) and the permanent award of custody to the Cuyahoga County Department
of Children and Family Services (“CCDCFS”). We affirm the judgment of the trial

court.

               On March 10, 2020, CCDCFS filed a motion to modify temporary

custody to permanent custody of I.S.-S., P.S.-S., and H.S., while the motion for

permanent custody of L.B. was filed on August 11, 2020. On September 28, 2020,

Mother filed a motion to grant legal custody of the children to her aunt, N.B. After

the trial, the court granted CCDCFS’s motion, and the children were placed in the

permanent custody of CCDCFS.

I.       Facts and Procedural History

         A.   Social Worker Testimony

               On November 8, 2018, I.S.-S. and P.S.-S. were adjudicated neglected

and CCDCFS requested temporary custody.            On October 2, 2019, H.S. was

adjudicated dependent and temporary custody was requested by the agency. L.B.

was adjudicated dependent, and the agency filed for permanent custody on

August 11, 2020.     CCDCFS worker, Tanya Spraggins (“Spraggins”) received

Mother’s case in October 2019. Spraggins developed a case plan for Mother that

included eradicating the domestic violence in Mother’s life, getting professional help

for Mother’s mental health, substance-abuse counseling, obtaining permanent

housing, and attending parenting classes.       At the trial on October 30, 2020,

Spraggins testified that Mother tested positive for marijuana, was diagnosed with

posttraumatic stress disorder (“PTSD”), had a history of domestic violence, had
unstable housing, and had previously left two of her children with an inappropriate

caregiver as the reason Mother’s children came into the care of CCDCFS. (Tr. 13-

14.)

              Spraggins testified that after the initial assessment, Mother tested

positive for cocaine. Mother was recommended for intensive outpatient treatment

through Recovery Resources, but did not complete the program. (Tr. 17-19.) In May

2020, CCDCFS received a referral stating that Mother gave birth to L.B. and tested

positive for marijuana, cocaine, and amphetamines. However, CCDCFS was unable

to verify the referral through medical records because Mother gave a false name at

the time during the birth. Spraggins testified that Mother stated to her that she gave

a false name because she did not want the agency to know she had given birth. (Tr.

20.)

              Additionally, Spraggins testified that Mother was engaged in her

mental health services, but Spraggins still was concerned about Mother’s mental

health. Mother stated to Spraggins that she wanted L.B. to be adopted by N.B. so

that the baby could stay with her siblings. Spraggins also testified that Mother has

not been involved with any further domestic-violence altercations. Mother had also

attended parenting classes but did not complete the program.

              Spraggins testified that Mother had secured an apartment and that

the apartment was an appropriate place, but at the time of the trial, Spraggins had

not visited Mother’s home in seven months. Spraggins also testified that the
assumed father of the children lived in Miami and requested no further contact with

CCDCFS.

                Spraggins stated at trial that she investigated whether there were

family members that would be willing to care for the children. She contacted N.B.,

who was already caring for Mother’s three older children.1 However, Spraggins

wanted to know if N.B. would be willing to care for the remaining four. N.B. stated

that she would take custody of the children, however N.B.’s sister may have been

interested in caring for H.S., but had yet to complete her fingerprints. Also, a week

before the trial, N.B. shared with Spraggins that her brother was interested in caring

for H.S. and L.B., but Spraggins had not yet followed up with him. N.B., who

currently has legal custody of Mother’s other three children not party to the

proceeding, has a five-bedroom house with seven people living in the home. N.B.

stated to Spraggins that if she was granted custody of P.S.-S. and I.S.-S., she would

make more room for them by obtaining bunk beds.

                P.S.-S. And I.S.-S. are currently staying together in a foster home, and

Spraggins testified that they both have a great relationship with their foster parents.

(Tr. 31-32.) Spraggins stated that she has no concerns about their placement. H.S.

and L.B. are placed together in another foster home. H.B. has been in the home for

a year, and L.B. for five months. Spraggins testified that they are both thriving in

their foster home. (Tr. 33.) Spraggins testified that granting CCDCFS permanent


      1   The three oldest children are not parties in the current action.
custody is in the best interest of the children at this time because Mother has yet to

complete her case plan so that reunification can occur. (Tr. 34.)

              On cross-examination, Spraggins testified that Mother secured a

three-bedroom apartment, has participated in visitations with the children prior to

the COVID pandemic that caused the visitations to be suspended, and that Mother

was having overnight visits with H.S. Spraggins further testified that all of the

children have a close relationship with N.B. and with each other.           However,

Spraggins also testified that if permanent custody was granted to CCDCFS, there is

not a guarantee that the children would ever see each other again. (Tr. 43.)

      B.     Mother’s Testimony

              After Spraggins’s, testimony, Mother testified that she was aware of

the case plan. Mother attended two individual and two group sessions, but felt as if

the sessions were unhelpful because the leaders of the sessions only spoke about

their children and did not help her as an individual. (Tr. 52.) Mother testified that

when she tried to ask questions about her situation, the group leaders would cut her

off and steer it back to talking about their children. Mother claimed that she shared

her concerns with Spraggins.

              Mother also testified that she secured a therapist, and is engaged with

her, but the sessions were not consistent because both Mother and the therapist

would have to cancel for one reason or another. (Tr. 53.) However, Mother had a

session with the therapist two weeks prior to the trial. Mother completed her
domestic violence classes and had secured stable housing. Mother testified that she

is currently in cosmetology school, but also earns money by “doing hair” in her

home. (Tr. 55.) Mother testified that she secured a driver’s license, and has car

insurance.

               Mother expressed that her visitation with her children ended due to

the pandemic, but she has spoken to her children on the phone. Mother also testified

that she is concerned that her children will end up like her and her siblings because

they did not grow up together and were estranged.

      C.     N.B.’s Testimony

               N.B. testified that she is willing to take custody of all four of the

children because they deserve to be together and have a relationship with each other.

N.B. also testified that she secured a larger home to accommodate all of the children.

She stated that she would put two bunk beds in the two bedrooms for the children,

and put the crib in her room for L.B. N.B.’s son lives with her part-time along with

her daughter who started the Ohio State University, but had to matriculate at home

because of the pandemic. (Tr. 67.)

               N.B. testified that her relationship with the children is like mother’s

relationship to a child, and that it is natural for her to care for the children because

she comes from a large family. N.B. also testified that it is difficult for the children

to be separated because they have a close relationship. After their visits with one
another, the children become emotional because they do not want to leave each

other. (Tr. 68.)

               On cross-examination, N.B. testified that she has a total of eight

children and 11 grandchildren, so she has a lot of experience with children.

However, cross-examination could not continue because one of the attorneys was

having a poor connection due to the trial taking place virtually. The guardian ad

litem (“GAL”) for the children submitted her report to the court and recommended

that CCDCFS’s motion for permanent custody should be granted and would be in

the best interest of the children. The GAL’s report cited the fact that Mother has not

complied with her case plan, provided proof of employment, and at the time of the

report, lacked a valid driver’s license, despite Mother’s use of a vehicle.

               At the end of the trial, the court awarded permanent custody of the

children to CCDCFS, and stated, “it is further recommended that the child[ren] not

be committed to the custody of the maternal great aunt as she is already the legal

custodian of the child[ren]’s three older siblings, and the remaining four siblings,

including this infant child, are all age 4 and under.”                  Journal entry

Nos. 09141545796, 0914152641, 0914154564, and 0914152649 (Nov. 4, 2020).

               Mother has filed this timely appeal, assigning one error for our

review:

      The Cuyahoga County Juvenile Court erred and abused its discretion
      in finding that clear and convincing evidence supported granting
      permanent custody of the subject children to CCDCFS.
II.    Standard of Review

               To terminate parental rights and grant permanent custody to a county

agency, the record must demonstrate by clear and convincing evidence the

following:   (1)   the   existence    of   one    of   the   conditions    set   forth   in

R.C. 2151.414(B)(1)(a) through (e); and (2) permanent custody is in the best interest

of the child. In re S.H., 8th Dist. Cuyahoga Nos. 97992, 97993, and 97994, 2012-

Ohio-4064, ¶ 27. “Clear and convincing evidence” is that quantum of evidence that

instills in the trier of fact a firm belief or conviction as to the allegations sought to be

established. In re Y.V., 8th Dist. Cuyahoga No. 96061, 2011-Ohio-2409, ¶ 13, citing

Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E.2d 118 (1954).

               When determining the child’s best interest pursuant to R.C.

2151.414(D)(1), courts analyze the following factors:           (1) the interaction and

interrelationship of the child with others, (2) the wishes of the child, (3) the custodial

history of the child, (4) the child’s need for a legally secure placement and whether

such a placement can be achieved without permanent custody, and (5) whether any

of the factors in divisions R.C. 2151.414(E)(7) to (11) apply.

               Also,

       [a] juvenile court’s decision to grant permanent custody will not be
       reversed as being against the manifest weight of the evidence “‘if the
       record contains some competent, credible evidence from which the
       court could have found that the essential statutory elements for
       permanent custody had been established by clear and convincing
       evidence.’”
In re G.W., 8th Dist. Cuyahoga No. 107512, 2019-Ohio-1533, ¶ 62, quoting In re

A.P., 8th Dist. Cuyahoga No. 104130, 2016-Ohio-5849, ¶ 16.

               The “best interest determination” focuses on the child, not the parent.

R.C. 2151.414(C); In re Awkal, 95 Ohio App.3d 309, 315, 642 N.E.2d 424 (8th

Dist.1994). The discretion that the juvenile court enjoys in deciding whether an

order of permanent custody is in the best interest of a child should be accorded the

utmost respect, given the nature of the proceeding and the impact the court’s

decision will have on the lives of the parties concerned. Id. at 316.

               Thus, we review “a trial court’s determination of a child’s best interest

under R.C. 2151.414(D) for abuse of discretion.” In re V.C., 8th Dist. Cuyahoga

Nos. 102903, 103061, and 103367, 2015-Ohio-4991, ¶ 52, citing In re L.O., 8th Dist.

Cuyahoga No. 101805, 2015-Ohio-1458, ¶ 22. “An abuse of discretion implies that

the court’s decision was unreasonable, arbitrary or unconscionable.” Id., citing

Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

               R.C. 2151.353(A)(4) authorizes a trial court to grant permanent

custody to an agency where a child has been adjudicated neglected, dependent, or

abused. The trial court must determine by clear and convincing evidence that:

(1) “the child cannot be placed with one of the child’s parents within a reasonable

time or should not be placed with either parent” pursuant to R.C. 2151.414(E); and

(2) “permanent commitment is in the best interest of the child” pursuant to

R.C. 2151.414(D)(1). R.C. 2151.353(A)(4).
III.   Law and Analysis

               The trial court has authority to grant permanent custody to CCDCFS

where, as in this case, a child has been adjudicated as neglected, dependent, or

abused.

       When an agency files a permanent custody motion under
       R.C. 2151.413 after obtaining temporary custody, the guidelines and
       procedure set forth under R.C. 2151.414 apply. Division (B) of
       R.C. 2151.414 sets forth a two-prong analysis to be applied by a
       juvenile court. Pursuant to this division, before a trial court can
       terminate parental rights and grant permanent custody to a county
       agency, the court must find by clear and convincing evidence (1) the
       existence of any one of the conditions set forth in
       R.C. 2151.414(B)(1)(a) through (e), and (2) that granting permanent
       custody to the agency is in the best interest of the child.

In re J.F., 2018-Ohio-96, 102 N.E.3d 1264, ¶ 45 (8th Dist.).

               “Only one of the four factors must be present for the first prong of the

permanent custody analysis to be satisfied. Once the juvenile court ascertains that

one of the four factors listed in R.C. 2151.414(B)(1) is present, then the court

proceeds to an analysis of the child’s best interest.” In re J.B., 8th Dist. Cuyahoga

No. 98565, 2013-Ohio-1705, ¶ 80-81. Regarding the first prong of the analysis, the

trial court stated in its journal entries,

       The court finds that: the child is not abandoned or orphaned, but has
       been in temporary custody of a public children services agency or
       private child placing agency under one or more separate orders of
       disposition for twelve or more months of a consecutive twenty-two
       month period. The child is abandoned by the father. There are
       relatives of the child who are able to take permanent custody.

Journal entry Nos. 0914152641, 0914154564, and 0914152649 (Nov. 4, 2020).
              In the journal entry regarding L.B., the trial court stated,

      The court finds that: the child is not abandoned or orphaned and has
      not been in temporary custody of a public children services agency or
      private child placing agency under one or more separate orders of
      disposition for twelve or more months of a consecutive twenty-two
      month period. The child is abandoned by the alleged father. There
      are relatives of the child who are able to permanent custody.

Journal entry No. 0914154576 (Nov. 4, 2020).

              Mother filed a motion to grant legal custody of the children to her

aunt, N.B. N.B. testified that she wanted to take custody of the children. However,

the issue facing the trial court at the permanent custody hearing was not whether

the children should have been placed with N.B.; rather, the issue is whether the

agency’s motion for permanent custody should be granted. See In re C.H., 8th Dist.

Cuyahoga No. 103171, 2016-Ohio-26, ¶ 26. “While it may be preferential in custody

actions that children be placed with an appropriate relative, see R.C. 2151.412(G),

the preference applies only to case plans, not to custody determinations.” Id., citing

In re M.W., 8th Dist. Cuyahoga No. 96817, 2011-Ohio-6444, ¶ 26. “A juvenile court

need not find, by clear and convincing evidence, that a relative is an unsuitable

placement option prior to granting an agency’s motion for permanent custody.” Id.,

citing In re B.D., 4th Dist. Ross No. 08CA3016, 2008-Ohio-6273, ¶ 29.

              In its journal entries, the trial court listed a number of reasons why

permanent custody should be awarded to CCDCFS, in accordance with

R.C. 2151.414(E)(1) and (4). The court stated,
      Following the placement of the child[ren] outside of the child’s home
      and notwithstanding reasonable case planning and diligent efforts by
      the agency to assist the parents to remedy the problems that initially
      caused the child to be placed outside the home, the parent(s) has
      failed continuously and repeatedly to substantially remedy the
      conditions causing the child to be placed outside the child’s home.
      Father has not been willing to participate in case plan services and
      objectives designed for reunification with the child.

      The parent(s) have demonstrated a lack of commitment toward the
      child[ren] by failing to support, visit, or communicate with the child
      when able to do so, or by other actions showing an unwillingness to
      provide an adequate permanent home for the child.

Journal entry Nos. 09141545796, 0914152641, 0914154564, and 0914152649

(Nov. 4, 2020).

              We recognize that “a parent’s right to raise a child is an essential and

basic civil right.” In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997). And

the permanent termination of parental rights has been described as “the family law

equivalent of the death penalty in a criminal case.” In re Hoffman, 97 Ohio St.3d

92, 2002-Ohio-5368, 776 N.E.2d 485, ¶ 14. Also, “‘termination of the rights of a

birth parent is an alternative of last resort.’”    In re Gill, 8th Dist. Cuyahoga

No. 79640, 2002-Ohio-3242, ¶ 21, quoting In re Wise, 96 Ohio App.3d 619, 624, 645

N.E.2d 812 (9th Dist.1994), citing In re Cunningham, 59 Ohio St.2d 100, 105, 391

N.E.2d 1034 (1979).

              We do not agree with Mother that the trial court’s determination to

award permanent custody to CCDCFS is premature. However, we also recognize

that a trial court’s decision to grant permanent custody will not be reversed as being
against the manifest weight of the evidence “if the record contains some competent,

credible evidence from which the court could have found that the essential statutory

elements for permanent custody had been established by clear and convincing

evidence.” In re A.P., 8th Dist. Cuyahoga No. 104130, 2016-Ohio-5849, ¶ 16.

               The trial court stated in its journal entries that Mother failed

continuously to remedy the conditions causing the child to be placed outside of the

home. The case plan required Mother to eradicate the domestic violence in her life,

attend mental health and substance-abuse counseling, obtain permanent housing,

and attend parenting classes. Spraggins testified that Mother had not been involved

with any domestic-violence disputes, she attended counseling for mental health and

substance-abuse, she obtained permanent housing, and she attended parenting

classes, although she did not complete the program.

               The trial court also stated that Mother failed to regularly support,

visit, or communicate with the children.          Spraggins testified that Mother

participated in visitation with the children until the COVID pandemic, which caused

the visits to be suspended.      The record also demonstrates that Mother was

inconsistent with her visitation with the children. At the time of trial, Spraggins was

unable to reach Mother to establish a visitation schedule. Mother also expressed her

desire for L.B. to be adopted by a family member because Mother had not bonded

with L.B. or seen her since May 2020.
                 The trial court also stated that Mother relies on others for child care

while she lives a care free life. Mother testified that she travels out of state, for no

more than a week, for employment. When she travels, she leaves the children in the

care of N.B. Mother claimed that she traveled to “do hair” in Miami and neighboring

states.

                 The record reveals that the first prong of the two-part test was

satisfied where the trial court found by clear and convincing evidence that in

accordance with R.C. 2151.414(B)(1)(d), I.S.-S., P.S.-S., and H.S. have “been in the

temporary custody of the Cuyahoga County Division of Children and Family Services

which is for twelve (12) or more months of consecutive twenty-two (22) month

period.” Journal entry Nos. 0914152641, 0914154564, and 0914152649 (Nov. 4,

2020).      The trial court also found by clear and convincing evidence that in

accordance with R.C. 2151.353(A)(4), L.B. “has not been in temporary custody of a

public children services agency or private child placing agency under one or more

separate orders of disposition for twelve or more months of a consecutive twenty-

two month period.” Journal entry No. 0914154576 (Nov. 4, 2020).

                 As the factfinder in this case, the trial court was in the best position to

determine the credibility of the witnesses and observe their demeanor. As we

recently stated:

          “Where an award of custody is supported by a substantial amount of
          credible and competent evidence, such an award will not be reversed
          as being against the weight of the evidence by a reviewing court.”
      The reason for this standard of review is that the trial judge has the
      best opportunity to view the demeanor, attitude, and credibility of
      each witness, something that does not translate well on the written
      page. * * *

      “The underlying rationale of giving deference to the findings of the
      trial court rests with the knowledge that the trial judge is best able to
      view the witnesses and observe their demeanor, gestures and voice
      inflections, and use these observations in weighing the credibility of
      the proffered testimony.[”]

      “A reviewing court should not reverse a decision simply because it
      holds a different opinion concerning the credibility of the witnesses
      and evidence submitted before the trial court. A finding of an error in
      law is a legitimate ground for reversal, but a difference of opinion on
      credibility of witnesses and evidence is not. The determination of
      credibility of testimony and evidence must not be encroached upon by
      a reviewing tribunal, especially to the extent where the appellate court
      relies on unchallenged, excluded evidence in order to justify its
      reversal.”

      This is even more crucial in a child custody case, where there may be
      much evident in the parties’ demeanor and attitude that does not
      translate to the record well. (Citations omitted.)

In re I.S., 8th Dist. Cuyahoga No. 107472, 2019-Ohio-638, ¶ 68, quoting Davis v.

Flickinger, 77 Ohio St.3d 415, 674 N.E.2d 1159 (1997).

               As to the second prong of the analysis, once the juvenile court

determines that one of the factors listed in R.C. 2151.414(B)(1) applies, then the

court must determine, by clear and convincing evidence, whether permanent

custody is in the best interest of the child. In re E.C., 8th Dist. Cuyahoga No. 103968,

2016-Ohio-4870, ¶ 29. When determining the child’s best interest pursuant to

R.C. 2151.414(D)(1), courts analyze the following factors: (1) the interaction and

interrelationship of the child with others, (2) the wishes of the child, (3) the custodial
history of the child, (4) the child’s need for a legally secure placement and whether

such a placement can be achieved without permanent custody, and (5) whether any

of the factors in divisions R.C. 2151.414(E)(7) to (11) apply.

               The trial court stated, in the journal entries:

      Upon considering the interaction and interrelationship of the
      child[ren] with the child[ren]’s parents, siblings, relatives, and foster
      parents; the age of the child; the custodial history of the child,
      including whether the child has been in temporary custody of a public
      children services agency or private child placing agency under one or
      more separate orders of disposition for twelve or months of a
      consecutive twenty-two month period; the child’s need for a legally
      secure permanent placement and whether that type of placement can
      be achieved without a grant of a permanent custody; and, the report
      of the Guardian ad Litem, the Court finds by clear and convincing
      evidence that a grant of permanent custody is in the best interests of
      the child cannot be placed with one of the child’s parents within a
      reasonable time or should not be placed with either parent; and it is
      further recommended that the child not be committed to the custody
      of the maternal great aunt as she is already the legal custodian of the
      child[ren]’s three older siblings, and the remaining four siblings,
      including this child are ages 4 and under.

Journal entry Nos. 09141545796, 0914152641, 0914154564, and 0914152649

(Nov. 4, 2020).

               Thus, after a thorough review of the record, we find that there is clear

and convincing evidence supporting the determination to award permanent custody

to CCDCFS, and that the trial court did not abuse its discretion by finding that the

award is in the best interest of the children.

               Mother’s sole assignment of error is overruled.

               The trial court’s judgment is affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



__________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR